The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This action is in response to applicant’s remarks and amendments dated 02/02/2021. No claims have been amended. Claims 4, 6, and 7 have been cancelled. Claims 1-3, 5, and 8 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,602,835 and claims 1-8 of U.S. Patent No. 9,186,592. Although the claims at issue are not identical, they are not patentably distinct from each other because the filed claims are anticipated by both of the granted patent’s claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzman et al. (US Patent No. 4,626,225) in view of Hamm (US Patent No. 4,698,880).
In Reference to Claim 1 	Katzman teaches (Claim 1) a toy comprising: an integral housing defining a shape of a horse (item 10, fig. 1); and a groove having a length (item 26, fig’s 1-3, length extending downward into the neck, fig. 2), the groove having a first groove end at one end of the length to receive a first removable mane component (top of groove 26, fig. 2); wherein the first removable mane component includes a base configured to secure the first removable mane component within the groove (item 40, fig’s 2, 5, and 6) and a mane having a plurality of natural or artificial threads (items 34, fig’s 1, 2, 5, and 6), the base having a first base end (area 44, fig. 6, when folded), a second base end (areas 50, fig. 6), and a longitudinal axis (top to bottom, fig. 6), []; wherein the first base end and the second base end are aligned along the longitudinal axis and on opposite ends of the base (top to bottom, fig. 6); wherein the groove includes an opening at the first groove end through which the first base end of the base of the mane component is inserted (top of groove 26, fig. 2) and the base is inserted into the groove by sliding the base into the groove in a direction parallel to the longitudinal axis of the base (column 2 lines 36-40); and wherein the base of the first removable mane component includes a first opening at one end through which a first portion of the mane exits the base (“forelock” portion of mane 34 exiting the top left in fig. 5, and left / front of head in fig. 2) and a second opening along a length of the base through which a second portion of the mane exits the base (portion of mane 34 that exits perpendicularly to the forelock portion, back / right portion in fig. 2, longitudinal portion directed generally out of the page in fig. 5), the first opening being separated from the second opening by a portion of the base (fig. 5, forelock portions of mane are stitched to the front of 
	Katzman fails to teach the feature of the removable mane component being removable without disassembly of the housing of claim 1. 
	Hamm teaches (Claim 1) and wherein [a] first removable [] component (item 40, fig. 2) is configured to be removed from [a] groove (item 42 / unlabeled groove, fig. 2) without disassembling the housing (column 3 lines 15-52).
It would have been obvious to one having ordinary skill in the art to have provided the mounting system of Katzman with the feature of using a non-disassembly type connection component as taught by the mounting system of Hamm for the purpose of more easily and securely locking the item to be mounted to the device as taught by Hamm (column 1 lines 52- column 2 line 12), allowing the device to be repeatedly used with more ease, making the device more reliable, less complicated, and more attractive to the users.
	The examiner notes that the limitations of the integral housing is taught in Katzman, broadly interpreted, since the housing components are assembled into permanent form and integrated with each other (column 2 lines 8-10 and fig. 4). However, in the alternate view that the housing is not “integral”, it would have been obvious to one of ordinary skill in the art to have made the housing integral simply as a matter of design choice, since it has been held that the use of one piece construction instead of multiple pieces is merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Simply 
	The examiner also notes that a corner of the membrane of the base of Katzman separates the forelock mane opening and the rest of the mane opening which meets the claim limitations, broadly interpreted. However, in the alternate view that this separation is not a distinct “separation,” the examiner notes that it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified, and that making components of a device integral or separable are mere matters of engineering design choice and not patentably distinct features. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since the separation between these openings does not appear to create any operational difference or distinction, and since merely providing a separation between openings or components of the device would merely be a matter of engineering design choice, this is not a patentably distinct feature. 
	
In Reference to Claims 2, 5, and 8 	Katzman teaches all of claim 1 as discussed above. 
Katzman further teaches (Claim 2) wherein the opening at the first groove is a [] opening (item 26 and opening below item 26 within the shell, fig's 1-3); 
 (Claim 8) wherein the base is molded plastic (column 1 lines 64-65). 
Katzman fails to teach the triangular shaped opening of claim 2 the features of claim 5 and the dimensions of claim 8. 
Hamm teaches (Claim 2) a triangular shaped opening (fig. 2 and column 3 lines 40-44); 

It would have been obvious to one having ordinary skill in the art to have provided the mounting system of Katzman with the feature of using a triangular base and opening as taught by the mounting system of Hamm for the purpose of more easily and securely locking the item to be mounted to the device as taught by Hamm (column 1 lines 52- column 2 line 12), making the device more secure, more reliable, and more attractive to the users.
Further, examiner notes that it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since the device would operate essentially the same way regardless of the shape of the opening, simply making the opening triangular, circular, square, or any other particular shape is merely a matter of design choice, and not a patentable advance. 
Further still, examiner notes that it has been held that a recitation of specific or relative dimensions where the claimed dimensions do not perform differently than the prior art device, are not patentable distinctions. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984). Since the device would operate essentially the same (as a slot that holds a base with similarly dimensioned lengths), simply reciting specific sizes of the base and opening are not patentably distinct features. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katzman et al., Hamm, and further in view of Bennett (US Patent No. 5,299,968).
In Reference to Claim 3 	The modified device of Katzman teaches all of claim 1 as discussed above. Katzman fails to teach the feature of claim 3. 
Bennett teaches (Claim 3) a second removable [hair] component having a second base to secure the second removable [hair] component within the groove and a [hair component] having a plurality of natural or artificial threads with at least one characteristic distinct from the mane of the first removable [hair] component (abstract and column 3 lines 50-57).
It would have been obvious to one having ordinary skill in the art to have provided the removable hair device of Katzman with the feature of multiple different types of removable hair pieces as taught by the removable hair device of Bennett for the purpose of creating a more interesting play pattern to the device as taught by Bennett (column 3 lines 50-57), making the device more versatile, more interesting, and more attractive to the users. 
Further, it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Simply making multiple or additional removable hair components would not produce any new or unexpected result, and is, therefore, not a patentable distinction. 

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Hamm is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant’s field of endeavor is an item with easily replaceable / interchangeable parts (parts of the toy, specifically hair). Hamm is also an item with easily replaceable / interchangeable parts (parts of a bed, specifically sheets). Therefore, Hamm can be considered within the same field of endeavor (items that have easily replaceable elements). Further, even if the device with replaceable parts of Hamm is not in the same field of endeavor as applicants device with replaceable parts, Hamm is reasonably pertinent to the particular problem with which the applicant was concerned (mechanisms for easy removal and replacement of items with less assembly / disassembly, applicants specification, Background section) since Hamm teaches an improvement in easy attachment members that is both more reliable and easily replaceable (Hamm, Background section).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both motivation from the references themselves (for the purpose of more easily and securely locking the item to be mounted to the device as taught by Hamm .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711